         Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 1 of 37


                                                                     Exhibit 1
         IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                                                          , OKLAHOMA
                            STATE OF OKLAHOMA
   KAREN NELSON; KATHERINE BURKHALTER;
                                                   Case No.
   KATHERINE E. RODERICK; KATHLEEN CARTER
                                                 ;
   KATHY MIRES; KELLY DONNDELINGER, WILLIAM
   DONNDELINGER; KELLYE JUDKINS; KENNETH
   HARRISON, NATHAN POWELL; KENNETH JACK
   DUNN, PEARLIE DUNN; KERVIN COLBERT; KIM           CJ -2018-5140
  BENSON; KIM 0' MALLEY, MICHAEL 0' MALLEY
                                                 ;
  KIMBERLY J. LUTHER; KIMBERLY SMART; KRISTA
  ROBERTS; KURENIA BARNES, NATHAN BARNES
                                                ;
  •LADONNA SEAY, MAURICE SEAY JR; LANCE
  ROOMS, MARION ROOMS; LARRY D. MOORE,
  MARTHA MOORE; LARRY R. EVANS SR., LINDA M.           flLEDj
                                                         OIQAno        CT CO LIRt
  BRUCE; LARRY STONE, MAVFIE KAREN STONE;                         MA COU  NTy
  LARRY SULLIVAN; LARRY V. SMITH; LATISHA K.
  JAMES; LAWRENCE COLLINS; LAWRENCE                           SEP 19
                                                                     2018
  PASTERNACK, ROBYN PASTERNACK; LEATRICE
                                                          RICj ç
  ANDREWS, MELVIN L. ANDREWS; LELAND POWELL;
  LEON IRVING, LOREflA IRVING; LEONARD                 37
                                                            COURT   !W;p'
 PELFREY, TAMMY PELFREY; LEQUETFA BOWMAN
                                               ,
 MALIK SHAKUR; LEROY OLDENBURG; LESLIE D.
 LAMBETH; LESLIE HARTING, LINDA HARTING
                                              ;
 LILAH N. ROCKSON; LINDA HEY; LINDA K. FOSTER,
 WILLIAM W. FOSTER; LINDA LEWIS; LINDA MUSE;
 LINDA ROYAL; LORENE ISAACS, SHERRI BLETHEN;
 LORETHA SULLIVAN, ROBERT SULLIVAN; LORETTA
 GUESS-WALKER; LORI BROWN, PETE BROWN; LOR
                                             I
 J. WILLIAMS; LUZ HERNANDEZ; LYNDELL
 WALLACE, MARGIE WALLACE; LYNDON B DAVIS;
LYNN TIMMONS; LYNNE SANDERS (DIVELEY);
MALISSA J. LAYLAND, RAYMOND D. LAYLAND JR.;
MARCIA FENITY; MARGARET CALLIE GODWIN
                                             ,
VERNON GODWIN; MARK COLE; MARLENE
JACKSON; MARQUITA GABRIEL, PATRICK GABRIEL
                                             ;
MARSHA BEETS, SAMUEL BEETS; MARSHA
CUNNINGHAM; MARTHA BELLAHRACH; MARVA L.
MADISON; MARY ELLEN CLARK; MARY L. MOORE;
MAUDIE MAE EMERSON; MESSIA OSBORN, SHIRLEY
NEAL; MICHAEL BELL; MICHAEL C CULPEPPER;
MICHAEL CASTEEL; MICHAEL HAMMONS; MICHAEL
WALLING, PAMELA BARTEN; MICHELL C. HARRIS,
PEGGY L. HARRIS; MICHELLE GARCIA and TONY
GARCIA,


                                     I
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 2 of 37




      Plaintiffs,

      V.

  BEREXCO LLC;
 CHAPARRAL ENERGY -LLC;
 CHER OIL COMPANY, LTD;
 CHESAPEAKE OPERATING, LLC;
 CIMARRON RIVER OPERATING CORP.;
 CIRCLE 9 RESOURCES, LLC;
 CROWN ENERGY COMPANY;
 EASTOK PIPELINE LLC;
 EQUAL ENERGY US INC.;
 FHA INVESTMENTS LLC;
 INTERNATIONAL ENERGY CORPORATION;
 KOBY OIL COMPANY LLC;
 MARJO OPERATING MID-CONTINENT LLC;
 MID-CON ENERGY OPERATING LLC;
 MIDSTATES PETROLEUM COMPANY LLC;
 MONTCLAIR ENERGY LLC;--
 OAKLAND PETROLEUM OPERATING COMPANY INC;
 ORCA OPERATING COMPANY LLC;
PETCO PETROLEUM CORP;
PETRO WARRIOR LLC;
RANGE PRODUCTION COMPANY LLC;
SHIELDS OPERATING INC.;
SPECIAL ENERGY CORPORATION;
TARKA ENERGY LLC;
TERRITORY RESOURCES LLC;
WHITE STAR PETROLEUM LLC;
and DOES 1-25, Inclusive,

     Defendants.

                           PETITION FOR DAMAGES

     COME NOW Plaintiffs, -KAREN NELSON; KATHERINE BURK
                                                                    HALTER;
KATHERINE E. RODERICK; KATHLEEN CARTER; KATHY
                                              MIRES; KELL                    Y
DONNDELINGER, WILLIAM DONNDELINGER; KELLYE JUDK
                                                               INS; KENNETH
HARRISON, NATHAN POWELL; KENNETH JACK DUNN, PEARLIE
                                                               DUNN; KERVIN
COLBERT; KIM BENSON; KIM O'MALLEY, MICHAEL 0' MALL
                                                              EY; KIMERLY J.
              Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 3 of 37
1




      LUTHER; KIMBERLY SMART; KIUSTA ROBERTS; KURENIA
                                                      BARNES, NATHAN
     BARNES; LADONNA SEAY, MAURICE SEAY JR; LANCE ROOM
                                                                      S, MARION ROOMS;
     LARRY D. MOORE, MARTHA MOORE; LARRY R. EVANS
                                                                   SR., LINDA M. BRUCE;
     LARRY STONE, MATI'IE KAREN STONE; LARRY SULLIVAN
                                                                      ; LARRY V. SMITH;
     LATISFIA K. JAMES; LAWRENCE COLLINS; LAWRENCE
                                                                  PASTERNACK, ROBYN
     PASTERNACK; LEATRICE ANDREWS, MELVIN L ANDREW
                                                                    S; LELAND POWELL;
     LEON IRVING, LORE1TA IRVING; LEONARD PELFREY
                                                                    , TAMMY PELFREY;
     LEQUE'ITA BOWMAN, MALIK SHAKUR; LEROY OLDENBUR
                                                                  G; LESLIE D. LAMBETH;
     LESLIE HARTING, LINDA HARTING; LILAH N. ROCKSON;
                                                                   LINDA HEY; LINDA K.
     FOSTER, WILLIAM W. FOSTER; LINDA LEWIS; LINDA
                                                                  MUSE; LINDA ROYAL;
     LORENE ISAACS, SHERRI BLETHEN; LORETHA SULLIVAN
                                                                   , ROBERT SULLIVAN;
     LORETFA GUESS-WALKER; LORI BROWN, PETE BROWN;
                                                                  LORI J. WILLIAMS; LUZ
    HERNANDEZ; LYNDELL WALLACE, MARGIE WALLACE; LYND
                                                                     ON B DAVIS; LYNN
    TIMMONS; LYNNE SANDERS (DIVELEY); MALISSA J. LALA
                                                                      ND, RAYMOND D.
    LAYLAND JR.; MARCIA FENITY; MARGARET CALLIE GODW
                                                                   IN, VERNON GODWIN;
    MARK COLE; MARLENE JACKSON; MARQUITA GABRIEL,
                                                  PATRICK GABRIEL;
                                                       .




    MARSHA BEETS, SAMUEL BEETS; MARSHA CUN
                                           NINGHAM; MARTHA.
    BELLAHRACH; MARVA L. MADISON; MARY ELLEN CLAR
                                                                   K; MARY L. MOORE;
    MAUDIE MAE EMERSON; MESSIA OSBORN, SHIRLEY NEAL.; MICHAEL BELL;
    MICHAEL C CULPEPPER; MICHAEL CASTEEL; MICHAEL
                 .
                                                  HAMMONS; MICHAEL
    WALLING, PAMELA BARTEN; MICHELL C. HARRIS, PEGG
                                                              Y L. HARRIS; MICHELLE•
    GARCIA and TONY GARCIA ("Plaintiffs"), property owners in Oklah
                                                                    oma, who state the
    following causes of action against Defendants, BEREXCO LLC;
                                                                  CHAPARRAL ENERGY


                                            3
             Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 4 of 37



  LLC; CHER OIL COMPANY, LTD; CHESAPEAKE OPERATING, LLC;
                                                                                    CIMARRON
 RIVER OPERATING CORP.; CIRCLE 9 RESOURCES, LLC; CROW
                                                                                    N ENERGY
 COMPANY; EASTOK PIPELINE LLC; EQUAL ENERGY US INC.; PHA INVES
                                                                                        TMENTS
 LLC; INTERNATIONAL ENERGY CORPORATION; KOBY OIL COMPANY
                                                                                    LLC; MARiO
 OPERATING MID-CONTINENT LLC; MID-CON ENERGY OPER
                                                                                   ATING LLC;
 MIDSTATES PETROLEUM COMPANY LLC; MONTCLAIR ENERGY LLC;
                                                                                      OAKLAND
 PETROLEUM OPERATING COMPANY INC; ORCA OPERATING COMP
                                                                                      ANY LLC;
 PETCO PETROLEUM CORP; PETRO WARRIOR LLC; RANGE PROD
                                                                                       UCTION
COMPANY LLC; SHIELDS OPERATING INC.; SPECIAL ENERGY CORP
                                                                                     ORATION;
TARKA ENERGY LLC; TERRITORY RESOURCES LLC; WHITE STAR
                                                                                  PETROLEUM
LLC; and DOES 1-25, Inclusive, ("Defendants"):

                            1.      GENERAL NATURE OF ACTION
        I.       This is a lawsuit brought by Oklahoma residents who own, or at all relevant times

herein, owned, real property in the State of Oklahoma, whose property suffere
                                                                                  d damages and
losses from human-induced earthquakes caused by Defendants' operation of
                                                                                   in wastewáter •
disposal wells in and around the State of Oklahoma.

       2.        Plaintiffs seek damages, joint and severally from the Defendants, in the form
                                                                                                 of
the following:

                        Physical damageà to real and personal property;

                        Market value losses to their real property;

                       Emotional distress; and

                       Punitive damages.




                                                 El
                  Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 5 of 37
       4.
I]




                                              II.    PARTIES

                                               PLAINTIFFS

              I      At all times herein relevant, Plaintiff Karen Nelson was a property owner and

      resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said property
                                                                                          is located at
      1208 SW 25th. Plaintiff Karen Nelson's property suffered damages due to earthquakes
                                                                                               caused
      by the Defendants' negligent wastewater disposal operations.

                     At all times herein relevant, Plaintiff Katherine Burkhalter was a property owner

      and resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said
                                                                                          property is
      located at 2900 NE 18th. Plaintiff Katherine Burkhalter's property suffered damag
                                                                                            es due to
      earthquakes caused by the Defendants' negligent wastewater disposal operations.

                    At all times herein relevant, Plaintiff Katherine E. Roderick was a property owner

     and resident of the City of Edmond, Oklahoma County, Oklahoma. Said property
                                                                                         is located at
     2205 Castle Rock. Plaintiff Katherine E: Roderick's property suffered damag
                                                .
                                                                                 es due to•
     earthquakes caused by the Defendants' negligent wastewater disposal operations.

                    At all times herein relevant, Plaintiff Kathleen Carter was a property owner and

     resident of the City .of Edmond, Oklahoma County, Oklahoma. Said property is located
                                                                                             at 2000
     Pine Oak Drive. Plaintiff Kathleen Carter's property suffered damages due to earthqu
                                                                                         akes
     caused by the Defendants' negligent wastewater disposal operations.

                   At all times herein relevant, Plaintiff Kathy Mires was a property owner and

     resident of the City of Edmond, Oklahoma County, Oklahoma. Said property is located
                                                                                             at 2321
     Elwood Drive. Plaintiff Kathy Mires's property suffered damages due to earthquakes
                                                                                          caused by.
     the Defendants' negligent wastewater disposal operations.




                                                    5.
              Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 6 of 37
  4.




                 At all times herein relevant, Plaintiff Kelly Donndelinger and Plaintiff
                                                                                            William
  Donndelinger were property owners and residents of the City of Choct
                                                                           aw, Oklahoma County,
  Oklahoma. Said property is located at 14712 SE 75th Street. Plaintiff
                                                                        Kelly Donndelinger and
  Plaintiff William Donndelinger's property suffered damages due to earthq
                                                                              uakes caused by the
 Defendants' negligent wastewater disposal operations.

                 At all times herein relevant, Plaintiff Kellye Judkins was a property
                                                                                         owner and
 resident of the City of Bethany, Oklahoma County, Oklahoma. Said prope
                                                                             rty is located at 4605
 N. Willow Avenue. Plaintiff Kellye Judkins's property suffered dama
                                                                           ges due to earthquakes
 caused by the Defendants' negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Kenneth Harrison and Plaint
                                                                                         iff Nathan
 Powell were property owners, and residents of the City of Edmo
                                                                         nd, Oklahoma County,
 Oklahoma. Said property is located at 1733 Timber Wolf Trail. Plaint
                                                                         iff Kenneth Harrison and
 Plaintiff Nathan Powell's property suffered damages due to earthq
                             .
                                                                   uakes caused by the
Defendants' negligent wastewater disposal operations.

        II.     At all times herein relevant, Plaintiff Kenneth Jack Dunn and Plaint
                                                                                         iff Pearlie
Dunn • were property owners and residents of the City of Oklahoma
                                                                        City, Oklahoma County,
Oklahoma. Said property is located at 4212 N. Easy Street. Plaintiff
                                                                         Kenneth Jack Dunn and
Plaintiff Pearlie Dunn's property suffered damages due to earthquakes
                                                                        caused by the Defendants'
negligent wastewater disposal operations.

       12.     At all times herein relevant, Plaintiff Kervin Colbert was a property
                                                                                       owner and
resident of the City of Bethany, Oklahoma County, Oklahoma. Said prope
                                                                            rty is located at 6809
NW 60th Street. Plaintiff Kervin Colbert's property suffered damages
                                                                       due to earthquakes caused
by the Defendants' negligent wastewater disposal operations.
                                                                                .
                    Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 7 of 37
1.




                       At all times herein relevant, Plaintiff Kim Benson was a prope
                                                                                              rty owner and
       resident of the City of Oklahoma City, Oklahoma County, Oklahoma.
                                                                                Said property is located at
       1509 Northeast 25th. Plaintiff Kim Benson's property suffer
                                                                   ed damages due to earthq          uakes
       caused by the Defendants' negligent wastewater disposal operations.

                       At all times herein relevant, Plaintiff Kim 0' Malley and Plaintiff
                                                                                                Michael 0'
      Malley were property owners and residents of the City of Del
                                                                              City, Oklahoma County,
      Oklahoma. Said property is located at 4633 SE 23rd Street. Plain
                                                                                 tiff Kim 0' Malley and
      Plaintiff Michael 0' Malley's property suffered damages due to
                                                                             earthquakes caused by the
      Defendants' negligent wastewater disposal operations.

                      At all times herein relevant, Plaintiff Kimberly J. Luther was a prope
                                                                                                 rty owner
      and resident of the City of Oklahoma City, Oklahoma County,
                                                                            Oklahoma. Said property is
      located at 3008 North Eagle Lane. Plaintiff Kimberly J. Luther's prope
                                                                                rty suffered damages due
      to earthquakes caused by the Defendants' negligent wastewater dispo
                                                                             sal operations.
             16..     At all times herein relevant, Plaintiff Kimberly Smart was a prope
                                                                                             rty owner and
     resident of the City of Oklahoma City, Oklahoma County, Oklahoma.
                                                                              Said property is located at
     11130 N Stratford Unit 331. Plaintiff Kimberly Smart's property
                                                                              suffered dathages due to
     earthquakes caused by the Defendants' negligent wastewater disposal
                                                                             operations.
                      At all times herein relevant, Plaintiff Krista Roberts was a prope
                                                                                            rty owner and
     resident of the City of Oklahoma City, Oklahoma County, Oklahoma.
                                                                              Said property is located at
     5004 Northwest 19th Terrace. Plaintiff Krista Roberts's prope
                                                                          rty suffered damages due to
     earthquakes caused by the Defendants' negligent wastewater disposal
                                                                             operations.
                     At all times herein relevant, Plaintiff Kurenia Barnes and Plaintiff
                                                                                            Nathan Barnes
     were property owners and residents of the City of Oklahoma City, Oklah
                                                                               oma County, Oklahoma.


                                                      7
            Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 8 of 37



  Said property is located at 5409 NW 111th Street. Plaintiff Kurenia Barne
                                                                            s and Plaintiff Nathan
  Barnes's property suffered damages due to earthquakes caused by the Defen
                                                                                   dants' negligent
  wastewater disposal operations.

                At all times herein relevant, Plaintiff LaDonna Seay and Plaintiff Maurice
                                                                                              Seay Jr
 were property owners and residents of the City Of Oklahoma City, Oklahoma
                                                                                 County, Oklahoma.
 Said property is located at 1205 NE 36th Street. Plaintiff LaDonna Seay
                                                                            and Plaintiff Maurice
 Seáy Jr's property suffered damages due to earthquakes caused by the Defen
                                                                                   dants' negligent
 wastewater disposal operations.

                At all times herein relevant, Plaintiff Lance Rooms and Plaintiff Marion
                                                                                              Rooms
 were property owners and residents, of the City of Harrah, Oklahoma Count
                                                                               y, Oklahoma. Said
 property is located at 6320 Futurity Drive. Plaintiff Lance Rooms and Plainti
                                                                               ff Marion Rooms's
 property suffered damages due to earthquakes caused by the Defendants'
                                                                            negligent wastewater
disposal operations.

               At, all times herein relevant, Plaintiff Larry D. Moore and Plaintiff Martha
                                                                                              Moore
were property owner and resident of the City of Oklahoma City, Oklahoma
                                                                              County, Oklahoma.
Said property is located at 4410 Woodland Drive. Plaintiff Larry D. Moore
                                                                             and Plaintiff Martha
Moore's property suffered, damages due to earthquakes caused by the Defen
                                                                                  dants' negligent
wastewater disposal operations.

              At all times herein relevant, Plaintiff Larry R. Evans Sr. and Plaintiff Linda
                                                                                                M.
Bruce were property owners and residents of the City of Oklahoma City,
                                                                             Oklahoma County,
Oklahoma. Said property is located at 1225 Northwest 83rd Street. Plainti
                                                                           ff Larry R. Evans Sr.
and Plaintiff Linda M. Bruce's property suffered damages due to earthq
                                                                            uakes caused by the
Defendants' negligent wastewater disposal operations.



                                               12
            Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 9 of 37



                At all times herein relevant, Plaintiff Larry Stone and Plaintiff Mattie Karen
                                                                                                 Stone
  were property owners and residents of the City of Choctaw, Oklahoma Count
                                                                                 y, Oklahoma. Said
  property is located at 3405 Santa Fe Drive. Plaintiff Larry Stone and Plaint
                                                                                     iff Mattie Karen
 Stone's property suffered damages due to earthquakes caused by the Defen
                                                                                     dants' negligent
 wastewater disposal operations.

                At all times herein relevant, Plaintiff Larry Sullivan was a property owner
                                                                                                  and
 resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said
                                                                              property is located at
 1236 SW 25: Plaintiff Larry Sullivan's property suffered damages due to earthq
                                                                                     uakes caused by
 the Defendants' negligent wastewater disposal operations.

               At all times herein, relevant, Plaintiff Larry V. Smith was a property owner
                                                                                                 and
 resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said
                                                                             property is located at
 10801 SE 3rd Street. Plaintiff Larry V. Smith's property suffered damag
                                                                            es due to earthquakes
caused by the Defendants' negligent wastewater disposal operations.

               At all times herein relevant, Plaintiff Latisha K. James was a property owner
                                                                                                 and
resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said
                                                                             property is located at
1104 NW 79th Street Plaintiff Latisha K. James's property suffer
                                                                            ed damages due to
earthquakes caused by the Defendants' negligent wastewater disposal operat
                                                                             ions.
              At all times herein relevant, Plaintiff Lawrence Collins. was a property owner
                                                                                                 and
resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said
                                                                            property is located at
12405 High Meadow Drive. Plaintiff Lawrence Collins's property suffer
                                                                             ed damages due to
earthquakes caused by the Defendants' negligent wastewater disposal operat
                                                                            ions.
              At all times herein relevant, Plaintiff Lawrence Pasternack and Plaintiff
                                                                                            Robyn
Pastemack were property owners and residents .of the City of Edmond,
                                                                             Oklahoma County,


                                               9
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 10 of 37



 Oklahoma. Said property is located at 1517 Faircloud Court. Plaintiff Lawrence .Pastemack and

 Plaintiff Robyn Pasternack's property suffered damages due to earthquakes caused by the

 Defendants' negligent wastewater disposal operations.

                 At all times herein relevant, Plaintiff Leatrice Andrews and Plaintiff Melvin L.

 Andrews were property owners and residents of the City of Oklahoma City, Oklahoma County,

 Oklahoma. Said property is located at 309 NE 61st Street. Plaintiff Leatrice Andrews and

 Plaintiff Melvin L. Andrews's property suffered damages due to earthquakes caused by the

 Defendants' negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Leland Powell is a property owner and•

 resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said propetty is located at

12500 Springwood Dr. Plaintiff Leland Powell's property suffered damages due to earthquakes

caused by the Defendants' negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Leon Irving and Plaintiff Loretta Irving

were property owners and residents of the City of Luther, Oklahoma County, Oklahoma. Said

property is located at 14601 Joseph Avenue.. Plaintiff Leon Irving and Plaintiff Loretta Irving's

property suffered damages due to earthquakes caused by the Defendants' negligent wastewater

disposal operations.

            .   At all times herein relevaht, Plaintiff Leonard Peifrey and Plaintiff Tammy

Pelfrey were property owners and residents of the City of Edmond, Oklahoma County,

Oklahoma. Said property is located at 1.305 Shelly Lane. Plaintiff Leonard Pelfrey and Plaintiff

Tammy Pelfrey's property suffered damages due to earthquakes caused by the Defendants'

negligent wastewater disposal operations.




                                               10.
                Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 11 of 37
'I




                     At all times herein relevant, Plaintiff Lequetta Bowman and Plaintiff Malik

      Shakur were property owners and residents of the City of Oklahoma City, Oklahoma County,

      Oklahoma. Said property is located at 1100 Northeast 16th. Plaintiff Lequetta Bowman and

      Plaintiff Malik Shakur's property suffered damages due S earthquakes caused. by the

      Defendants' negligent wastewater disposal operations.

                    At all times herein relevant, Plaintiff Leroy Oldenburg was a property owner and

      resident of the City of Oklahoma City, Oklahoma County, Oklahoma. Said property is located at

     1974 Townsend Court. Plaintiff Leroy Oldenburg's property suffered damages due to

     earthquakes caused by the Defendants' negligent wastewater disposal operations.

                    At all times herein relevant, Plaintiff Leslie D. Lambeth was a property owner and

     resident of the City of Jones, Oklahoma County, Oklahoma. Said property is located at 13700

     North Anderson Road. Plaintiff Leslie D. Lambeth's property suffered damages due to

     earthquakes caused by the Defendants' negligent wastewater disposal operations.

                    At all times herein relevant, Plaintiff Leslie Harting and Plaintiff Linda Harting

     were property owners and residents of the City of Choctaw, Oklahoma County, Oklahoma. Said

     property is located at 14782 NE 63rd Street. Plaintiff Leslie Hâiting and Plaintiff Linda

     Hatting's property suffered damages due to earthquakes caused by the Defendants' negligent

     wastewater disposal operations.

                   At all times herein relevant, Plaintiff Lilah N. Rockson was a property owner and

     resident of the City of Oklahoma City, Oklahoma County, Oklahoma.: Said property is located at

     6421 Westläne. Plaintiff Lilah N Rockson's property suffered • damages due to earthquakes

     caused by the Defendants' negligent wastewater disposal operations..




                                                   11
              Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 12 of 37



         38.     At all times herein relevant, Plaintiff Linda Hey was a property
                                                                                         owner and
  resident of the City of Choctaw, Oklahoma County, Oklahoma. Said
                                                                        property is located at 2541
  Victoria Drive. Plaintiff Linda Hey's property suffered damages due
                                                                         to earthquakes caused by
  the Defendants' negligent wastewater disposal operations.

         39      At all times herein relevant, Plaintiff Linda K. Foster and Plaintiff
                                                                                         William W.
  Foster were property owners and residents of the City of Oklahoma
                                                                         City, Oklahoma County,.
 Oklahoma. Said property is located at 8219 NW 87th Street. Plain
                                                                         tiff Linda K. Foster and
 Plaintiff William W. Foster's property suffered damages due to
                                                                      earthquakes caused by the
 Defendants' negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Linda Lewis was a prope
                                                                                     rty owner and
 resident of the City of Del City, Oklahoma County, Oklahoma. Said
                                                                       property is located at 3125
 Del Rancho Drive. Plaintiff Linda Lewis's property suffered damages
                                                                       due to earthquakes caused
 by the Defendants' negligent wastewater disposal operations.

                At. all times herein relevant,. Plaintiff Linda Muse was
                                                                           it   property owner and
resident of the City of Oklahoma City, Oklahoma County, Oklahoma.
                                                                       Said property is located at
720 Northeast Katherine Place: Plaintiff Linda Muse's property
                                                                      suffered damages due to
earthquakes caused by the Defendants' negligent wastewater disposal
                                                                      operations.        .   .




                At all times herein relevant, Naintiff Linda Royal was a prope
                                                                                    rty owner and
resident of the City of Del City; Oklahoma County, Oklahoma. Said
                                                                        properties are located at
3405 Simmons Drive, 1621 NE 14°' and 1452 E Park Place. Plain
                                                                   tiff Linda Royal's properties
suffered damage due to earthquakes caused by the Defendants' neglig
                                                                        ent wastewater disposal
operations.




                                               12
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 13 of 37



                 At all times herein relevant, Plaintiff Lorene Isaa
                                                                           cs and Plaintiff Sherri Blethen
   were property owners and residents of the City of
                                                       Oklahoma City, Oklahoma County, Oklahoma.
   Said property is located at 1613 Southwest 66th
                                                        . Plaintiff Lorene Isaacs and Plaintiff Sherri
   Blethen's property suffered damages due to eart
                                                       hquakes caused by the Defendants' negligent
  wastewater disposal operations.

                 At all times herein relevant, Plaintiff Loretha
                                                                        Sullivan and Plaintiff Robert
  Sullivan were property owners and residents of
                                                     the City of Oklahoma City, Oklahoma County,
  Oklahoma. Said property is located at 2513 Nor
                                                     thwest 115th Street. Plaintiff Loretha Sullivan
  and Plaintiff Robert Sullivan's property suffered
                                                        damages due to earthquakes caused by the
 Defendants' negligent wastewater disposal operation
                                                        s.
                At all times herein relevant, Plaintiff ,Loretta Gue
                                                                       ss-Walker was a property owner
 and resident of the City of Oklahoma City, Okl
                                                      ahoma County, Oklahoma. Said property is
 located at 5005 S Dimple Drive. Plaintiff Lore
                                                    tta GuessWalker's property suffered damages
 due to earthquakes caused by the Defendan
                                             ts' negligent wastewater disposal operations.
               At all times herein relevant, Plaintiff Lori Brow
                                                                   n and Plaintiff Pete Brown were
 property owners and residents of the City of Okl
                                                      ahoma City, Oklahoma County, Oklahoma.
Said property is located at 2201 Southwest 61st
                                                    Terrace. Plaintiff Lori Brown and Plaintiff Pete
Brown's property suffered damages due to eart
                                              hqu       akes caused by the Defendants' negligent
wastewater disposal operations.
                                                                       .   .
                                                                               .




              At all times herein relevant, Plaintiff Lori J. Will
                                                                   iams was a property owner and
resident of the City of Oklahoma City, Oklahoma
                                                    County, Oklahoma. Said property is located at
1304 Northeast 44th. Plaintiff
                            . Lori J. Williams's prop    erty suffered damages due to earthquakes
caused by the Defendants' negligent wastewater disp
                                                       osal operations.


                                               13
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 14 of 37



                 At all times herein relevant, Plaintiff Luz Hernandez
                                                                            was a property owner and
  resident of the City of Oklahoma City, Oklahoma Coun
                                                           ty, Oklahoma. Said property is located at
  12712 Nittany Drive. Plaintiff Luz Hernandez's property
                                                              suffered damages due to earthquakes
  caused by the Defendants' negligent wastewater disposal
                                                             operations.
                At all times herein relevant, Plaintiff Lyndell Wallace
                                                                                and Plaintiff Margie
  Wallace were property owners and residents of the
                                                           City of Choctaw, Oklahoma County,
  Oklahoma. Said property is located at 5543 North Choc
                                                           taw Road. Plaintiff Lyndéll Wallace and
  Plaintiff Margie Wallace's property suffered damages
                                                               due to earthquakes caused by the
 Defendants' negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Lyndon B Davi
                                                                           s is a property owner and
 resident of the City of Oklahoma City, Oklahoma Coun
                                                          ty, Oklahoma. Said property is located at
 1900 NE 30th St. Plaintiff Lyndon 8 Davis's property
                                                            suffered damages due to earthquakes
 caused by the Defendants' negligent wastewater disposal
                                                           operations.
               At all times herein relevant, Plaintiff Lynn Timmons
                                                                           was a property owner and
 resident of the City of Edmond, Oklahoma County, Okla
                                                           homa. Said property, is located at 6008
LaQuinta Circle. Plaintiff Lynn Timmons's property
                                                          suffered damages due to earthquakes
caused by the Defendants' negligent wastewater disposal
                                                           operations.
              At all times herein relevant, Plaintiff Lynne Sanders
                                                                           Diveley .was a property
owner and resident of the City of Choctaw, Oklahom
                                                          a County, Oklahoma. Said property is
located at 15191 East Reno. Plaintiff Lynne Sanders (Div
                                                           eley)'s property suffered damages due
to earthquakes caused by the Defendants' negligent wast
                                                         ewater disposal operations.
              At all times herein relevant, Plaintiff Malissa J. Layland
                                                                            and Plaintiff Raymond
P. Layland Jr. were property owners and residents of
                                                       the City of Harrah, Oklahoma County,


                                              14
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 15 of 37



   Oklahoma. Said property is located at 6025 North Harr
                                                         ah Road. Plaintiff Malissa         J. Layland
  and Plaintiff Raymond D. Layland Jr.'s property suffered
                                                                 damages due to earthquakes caused by
  the Defendants' negligent wastewater disposal • operations
                                                             .
                 At all times herein relevant, Plaintiff Marcia Fenity was
                                                                                  a property owner and
  resident of the City of Wan Acres, Oklahoma County,
                                                             Oklahoma. Said property is located at
  5601 Northwest 59th Street. Plaintiff Marcia Feni
                                                          ty's property suffered damages due to
  earthquakes caused by the Defendants' negligent wastewat
                                                               er disposal operations.
                At all times herein relevant, Plaintiff Margaret Call
                                                                            ie Godwin and Plaintiff
 Vernon Godwin were property owners and residents of
                                                           the City of Choctaw, Oklahoma County,
 Oklahoma. Said property is located at 4358 N Vargas
                                                     Road. Plaintiff Margaret Callie Godwin
 and Plaintiff Vernon Godwin's property suffered dam
                                                           ages due to earthquakes caused by the
 Defendants' negligent wastewater disposal operations.

               At all times herein relevant, Plaintiff Mark Cole was
                                                                                a property owner and
 resident of the City of Oklahoma City, Oklahoma Coun
                                                          ty, Oklahoma. Said property is located at
 2038 NW 18th Street. Plaintiff Mark Cole's property
                                                           • suffered damages due to earthquakes
caused by the Defendants' negligent wastewater disposal
                                                           operations.      .




               At all times herein relevant, Plaintiff Marlene Jackson
                                                                          was a property owner and
resident of the City of Spencer,. Oklahoma County, Okla
                                                          homa. Said property is located at 10112
Spencer Road. Plaintiff Marlene Jackson's property suffe
                                                         red     damages due to earthquakes caused
by the.Defendants' negligent wastewater disposal operation
                                                            s.
              At all times herein relevant, Plaintiff Marquita Gab
                                                                         riel and Plaintiff Patrick
Gabriel were property owners and residents of the City.
                                                          of Oklahoma City, Oklahoma County,
Oklahoma. Said property is located at 1.0909 N Brauer
                                                         Avenue. Plaintiff Marquita Gabriel and.


                                              15
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 16 of 37



   Plaintiff Patrick Gabriel's property suffered dam
                                                             ages due to earthquakes caused by the
   Defendants' negligent wastewater disposal operation
                                                        s.
                 At all times herein relevant, Plaintiff Marsha Bee
                                                                         ts and Plaintiff Samuel Beets
  were property owners and residents of the City of
                                                       Luther, Oklahoma County, Oklahoma. Said
  property is located at 970305 South Todd Drive.
                                                       Plaintiff Marsha Beets and Plaintiff Samuel
  Beets's property suffered damages due to earthquak
                                                             es caused by the Defendants' negligent
  wastewater disposal operations.

                At all times herein relevant, Plaintiff Marsha Cunning
                                                                           ham was a property owner
  and resident of the City of Luther, Oklahoma Cou
                                                       nty, Oklahoma. Said property is located at
  15951 NE 209th Street. Plaintiff Marsha Cunning
                                                         ham's property suffered damages due to
 earthquakes caused by the Defendants' negligent wast
                                                        ewater disposal operations.
               At all times herein relevant, Plaintiff Martha Bellahra
                                                                         ch was a property owner and
 resident of the City of Oklahoma City, Oklahoma Cou
                                                         nty, Oklahoma. Said property is located at
 1204 Cathy Lane. Plaintiff Martha Bellahrach's prop
                                                        erty suffered damages due to earthquakes
 caused by the Defendants' negligent wastewater disp
                                                      osal operations:
               At all times herein relevant, Plaintiff Marva L Mad
                                                                     ison was a property owner and
resident of the City of Oklahoma City, Oklahoma Cou
                                                        nty, Oklahoma. Said property is located at
6908 Elk Canyon Road. Plaintiff Marva L. Mad
                                                      ison's property suffered damages due to
earthquakes caused by the Defendants' negligent wast
                                                       ewater disposal operations.
              At all times herein relevant, Plaintiff Mary Ellen Clar
                                                                        k was a property owner and
resident of the City of Oklahoma City, Oklahoma Cou
                                                       nty, Oklahoma. Said property is located at
2841 SW 80 Street. Plaintiff Mary Ellen Clark's prop
                                                       erty suffered damages due to earthquakes
caused by the Defendants' negligent wastewater disp
                                                     osal operations.


                                              lull
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 17 of 37



                 At all times herein relevant, Plaintiff Mary L. Moore
                                                                             was a property owner and
   resident of the City of Oklahoma City, Oklahoma Coun
                                                            ty, Oklahoma. Said property is located at
  1033 Southwest 33. Plaintiff Mary L. Moore's prop
                                                          erty suffered damages due to earthquakes
  caused by the Defendants' negligent wastewater dispo
                                                          sal operations.
                 At all times herein relevant, Plaintiff Maudie Mae Eme
                                                                            rson was a property owner
  and resident of the City of Oklahoma City, Oklahom
                                                            a County, Oklahoma. Said property is
  located at 3401 S Shields Boulevard. Plaintiff
                                                 Maudie Mae Eme              rson's property suffered
  damages due to earthquakes caused by the Defendants'
                                                          negligent wastewater disposal operations.
                At all times herein relevant, Plaintiff Messia Osborn
                                                                            and Plaintiff Shirley Neal
 were property owners and residents of the City of Okla
                                                         homa City, Oklahoma County, Oklahoma.
 Said property is located at 11711 Smoking Oaks Driv
                                                           e. Plaintiff Messia Osborn and Plaintiff
 Shirley Neal's property suffered damages due to
                                                         earthquakes caused by the Defendants'
 negligent wastewater disposal operations.

               At all times herein relevant, Plaintiff Michael Bell
                                                                        was a property, owner and
 resident of the City of Oklahoma City, Oklahoma Coun
                                                          ty, Oklahoma. Said property is located at
 10712 Dorothy Drive. Plaintiff Michael Bell's prop
                                                      erty suffered damages due to earthquakes
caused by the Defendants' negligent wastewater dispo
                                                      sal operations.
               At all times herein relevant, Plaintiff Michael C Culp
                                                                        epper was a property owner.
and resident of the City .of Oklahoma City, 'Oklahom
                                                          a County, Oklahoma. Said property is
located at 2704 Tottingharn Road. Plaintiff Michael
                                                      C Culpepper's property suffered damages
due to earthquakes caused by the Defendants' negligent
                                                         wastewater disposal operations.
              At all times herein relevant, Plaintiff Michael Casteel
                                                                        was a property owner and
resident of the City of Oklahoma City, Oklahoma Coun
                                                         ty, Oklahoma. Said property is located at


                                              17
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 18 of 37



   1329 Northeast 52nd Street. Plaintiff Michae
                                                       l Casteel's property suffered damages due to
   earthquakes caused by the Defendants' negligen
                                                      t wastewater disposal operations.
                    At all, times herein relevant, Plaintiff Michael
                                                                       Hammons was a.property owner
  and resident of the City of Oklahoma City, Okl
                                                        ahoma County, Oklahoma. Said property, is
  located at 1505 Northeast '14th. Plaintiff Michael
                                                        Flammons's property suffered damages duo to
  earthquakes caused by the Defendants' negligen
                                                     t wastewater disposal operations.
                    At all times herein relevant, Plaintiff Michael Wal
                ,
                                                                       ling and Plaintiff Pamela Barten
  Were property owners and residents of the City
                                                    of Oklahoma City, OklahOma County, Oklahom
                                                                                                     a.
  Said property is located at 3008 Drakestone Ave
                                                        nue. Plaintiff Michael Walling and Plaintiff
  Pamela Barten's property suffered damages
                                                     due to earthquakes caused by the Defendants
                                                                                                        '
 negligent wastewater disposal operations.

                At all times herein relevant, Plaintiff Michell
                                                                    C. Harris and Plaintiff Peggy L.
 Harris were property owners and residents of the
                                                     City of Edmond, Oklahoma.County, Oklahoma.
 Said property is located at 1708 Leawood Driv
                                                    e: Plaintiff Michell C. Maths and Plaintiff Peggy
 L. Harris's property suffered damages 'due to eart
                                                   hquakes caused by the Defendants' negligent
wastewater disposal operations.

               At all times herein relevant, Plaintiff Michelle
                                                                   Garcia and Plaintiff Tony Garcia
were property owners and residents of the City
                                                     of Jones, Oklahoma County, Oklahoma. Said
property is located at 110 SW 4th Street. Plaintiff
                                                       Michelle Garcia and Plaintiff Tony Garcia's
property suffered damages due to earthquakes
                                                   caused by the Defendants' negligent wastewater
disposal operations.
                 Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 19 of 37




                                                   DEFENDANTS
                 4
             7       •     Defendant Berexco LLC ("Berexco") is a
                                                                      Kansas limited liability company which
   maintains its principal place of business in
                                                     Wichita, Kansas, with a registered agent for
                                                                                                    service of
   process in the State of Oklahoma, namely:
                                                     . Peter Wilson, 2601 N.W. Expressway, Suit
                                                                                                    e I IOOF,
   Oklahoma City, Oklahoma 73112. At all
                                                     times pertinent, Berexco owned or operate
                                                                                                      d one or
   more disposal wells located in the State of
                                                     Oklahoma, including Creek County, which
                                                                                                    caused or
  contributed to the earthquakes described in
                                                      this Petition. Berexco is responsible for was
                                                                                                   tewater
  disposal injections within less than or arou
                                                     nd 15 miles of the earthquake epicenters desc
                                                                                                      ribed in
  this Petition.

                          Chaparral Energy LLC ("Chaparral"). is a
                                                                     Texas limited liability company which
  maintains its principal place of business in
                                                     Texas, with a registered agent for service
                                                                                                  of process
 in the State of Oklahoma, namely: Corpor
                                                     ation Service Company, 10300 Oreenbriar
                                                                                                        Place,
 Oklahoma city, Oklahoma 73159-7653.
                                                  At all times pertinent, Chaparral owned or
                                                                                               operated one
 or more disposal wells located in the Stat
                                                    e of Oklahoma, including Lincoln County,
                                                                                                      which
 caused or contributed to the earthquakes desc
                                                       ribed in this Petition. Chaparral is respons
                                                                                                    ible for
 wastewater disposal injections less than 20
                                                     miles of the earthquake epicenters describe
                                                                                                   d in this
 Petition.

                         Defendant Cher Oil Company Limited ("C
                                                                     her Oil") is an Oklahoma corporation
which maintains its principal place of bus                                                                     U
                                                  iness in Ripley, Oklahoma, with a register
                                                                                               ed agent for
service of process in the State of Oklahoma,
                                                     namely: Richard 0. Nossaman, 7317 South
                                                                                                    Ripley
Road, Ripley, Oklahoma 74062. At all time
                                                   s pertinent, Cher Oil owned or operated one
                                                                                                  or more
disposal wells located in the State of Okl
                                                   ahoma, including Payne County, which
                                                                                                caused or.
contributed to the earthquakes described in
                                            this        Petition. Cher Oil is responsible for at leas
                                                                                                      t 2%


                                                      19
               Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 20 of 37
U



      of the wastewater disposal injections within approximately 6
                                                                     miles of the earthquake epicenters
      described in this Petition.

                     Defendant Chesapeake Operating, LLC ("Chesapeake") is a
                                                                                     corporation existing
      and operating under the laws of the State of Oklahoma whic
                                                                     h maintains its principal place of
      business in Oklahoma with a registered agent for service of
                                                                    process in the State of Oklahoma,
      namely: The Corporation Company, 1833 S. Morgan Road,
                                                                    Oklahoma City, Oklahoma 73128.
      At all times pertinent, Chesapeake owned or operated one or
                                                                    more disposal wells located in the
     State of Oklahoma, including Payne County and Noble Coun
                                                                    ty, which caused or contributed to
     the earthquakes described in this Petition. Chesapeake is respo
                                                                         nsible for wastewater disposal
     injections under and around 30 miles of the earthquake epicenters
                                                                         described in this Petition.
                    Defendant Cimarron River Operating Corporation ("Cimarron
                                                                                     ") is an Oklahoma
     corporation which maintains its principal place of business
                                                                     in Mannford, Oklahoma, with a
     registered agent for service of process in the State of Oklahoma,
                                                                         namely: Harold E. Colpitt, Jr.,
     101 South A Street, Oilton,, Oklahoma 74052. At all times
                                                                     pertinent, .Cimarron owned or
    operated one or more disposal wells located in the State of Oklah
                                                                         oma, including Creek County,
    which caused or contributed to the earthquakes described
                                                                        in this Petition. Cimarron is
    responsible for the wastewater disposal injections With
                                                                 in approximately 15 miles of the
    earthquake epicenters described in this Petition.

                   Defendant Circle 9 Resources LLC ("Circle 9") is an Oklah
                                                                                  oma limited liability.
    company which maintains its principal place of business in
                                                                 Oklahoma City, Oklahoma, with a
    registered agent for service of process in the State of Oklahoma
                                                                         , namely: Jay Whipple, 2308
    N.W. 54°' Street, Oklahoma City, Oklahoma 73112. At all
                                                            times pertinent,        Circle 9 owned or
    operated one or more disposal wells located in the State of Oklah
                                                                      oma, including Payne County,


                                                   20
            Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 21 of 37



   which caused or contributed to the earthquakes desc
                                                            ribed in this Petition. Circle 9 is responsible
   for the wastewater disposal injections within approxim
                                                              ately 6 miles of the earthquake epicenters
  described in this Petition.

                  Defendant Crown Energy Company ("Crown
                                                                           Energy") is an Oklahoma
  corporation which maintains its principal place of busin
                                                               ess in Oklahoma City, Oklahoma, with a
  registered agent for service of process in the State of
                                                            Oklahoma, namely: Randall D. Holleyman,
  1117 N.W. 24th Street, Oklahoma City, Oklahoma 7310
                                                               6. At all times pertinent, Crown Energy
  owned or operated one or more disposal wells located
                                                             in the State of Oklahoma, including Payne
  county, which caused or contributed to the earthquak
                                                            es described in this Petition. Crown Energy
 is responsible for about 6% of the wastewater disposal
                                                             injections within approximately 6 miles of
 the earthquake epicenters described in this Petition.

                 Defendant Eastok Pipeline LLC ("Eastok Pipeline"
                                                                            ) is an Oklahoma limited
 liability company which maintains its principal plac
                                                            e of business in Tulsa, Oklahoma, with a
 registered agent for service of process in the State
                                                            of Oklahoma, namely: The Corporation
 Company, 1833 S. Morgan Road, Oklahoma City,
                                              Okla              homa 73128. At all times pertinent,
 Eastok Pipeline owned or operated one or more dispo
                                                          sal wells located in the State of Oklahoma,
including Noble County, Pawnee County, and Payn
                                                             e County, Oklahoma which caused or
contributed to the earthquakes described in this Petit
                                                             ion. Eastok Pipeline is responsible for
wastewater disposal injections within approximately
                                                             15 miles of the earthquake epicenters
described in this Petition.

               Defendant Equal Energy US Inc. ("Equal Energy")
                                                                         is an Oklahonia corporation
which maintains its principal place of business in Tuls
                                                            a, Oklahoma, with a registered agent for
service of process in the State of Oklahoma, nam
                                                         ely: The Corporation Company, 1833 S.


                                                21
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 22 of 37



 Morgan Road, Oklahoma City, Oklahoma 73128. At all times pertinent, Equal Energy owned

 or operated one or more disposal wells in the State of Oklahoma, including Lincoln County,

 which caused or contributed to the earthquakes described in this Petition. Equal Energy is

 responsible for wastewater disposal injections within approximately 15 miles of the earthquake

 epicenters described in this Petition.

                Defendant FHA Investments LLC ("FHA Investments") is an Oklahoma limited

 liability company which maintains its principal place of business in Cushing, Oklahoma, with a

 registered agent for service of process in the State of Oklahoma, namely: Ahrberg Milling of

Cushing Incorporated, 200 S. Depot Avenue, Cushing, Oklahoma 74023. At all times pertinent,

FHA Investments owned or operated one or more disposal wells in the State of Oklahoma,

including Payne County, which caused or contributed to the earthquakes described in this

Petition. FHA is responsible for about 7% of the wastewater disposal injections within

approximately 6 miles of the earthquake epicenters described in this petition.

                Defendant International Energy Corporation ("International Energy") is an

Oklahoma corporation which maintains its principal place of business in Oklahoma, with a

registered agent for service of process in the State of Oklahoma, namely: international Energy

Corporation, 1801 East 71' St., Tulsa, Oklahoma .74136. At all times pertinent, International

Energy owned or operated one or more disposal wells in the State of Oklahoma, including Creek

County, which caused or contributed to the earthquakes described in this Petition. International

Energy is responsible for wastewater disposal injections within approximately 30 miles of the

earthquake epicenters in this Petition.

               Defendant Koby Oil Company LLC ("Koby Oil") is an Oklahoma limited liability

company which maintains its principal place of business in Oklahoma, with a registered agent



                                               22
            Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 23 of 37



  for service of process in the State of Oklahoma, namely: Larry Hays, 5319
                                                                                   West 19'," Avenue,
  Stillwater, Oklahoma 74074. At all times pertinent, Koby Oil; owned
                                                                            or operated one or more
  disposal wells in the State of Oklahoma, including Creek County and Noble
                                                                                      County, which
  caused or contributed to the earthquakes described in this Petition. Koby
                                                                                Oil is responsible for
  wastewater disposal injections within approximately 15 miles of the earthq
                                                                                     uake epicenters
 described in this Petition.

                 Defendant Marjo Operating. Mid-Continent LLC ("Marjo") is an Oklah
                                                                                   oma
 limited liability company which maintains its principal place of business
                                                                                in Oklahoma, with a
 registered agent for service of process in the State of Oklahoma, namely: W.
                                                                                  Deke Canada, 320
 South Boston Avenue, Suite 200, Tulsa, Oklahoma 74103. At all times pertine
                                                                                    nt, Marjo owned
 or operated one or more disposal wells in the State of Oklahoma, including
                                                                                the County of Payne,
 Lincoln, Logan, and Noble, which caused or contributed to the earthquakes
                                                                                   described in this
 Petition. Marjo is responsible for wastewater disposal injections within
                                                                            approximately 30 miles
of the earthquake epicenters described in this Petition.

                Defendant Mid-Con Energy Operating LLC ("Mid-Con") is an Oklahoma
                                                                                             limited
liability company which maintains its principal place of business in Tulsa,
                                                                                  Oklahoma, with a
registered agent for service of process in the State of Oklahoma,
                                                                               namely: Charles L.
McLawhom, III., 2341 East 61" Street, Suite 850, Tulsa, Oklah
                                                              oma 74136. At all times
pertinent, Mid-Con owned or operated one or more disposal wells in the
                                                                                State of Oklahoma,
including Creek County, which caused or contributed to the induced earthq
                                                                                 uakes described in
this Petition. Mid-Con is responsible for the wastewater disposal injections
                                                                               within approximately
15 miles of the earthquake epicenters described in this Petition.




                                                23
                Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 24 of 37
I




                     Defendant Midstates Petroleum Company LLC("Midstates")
                                                                                      is a foreign limited
      liability company organized under the state laws of Delaware
                                                                       with a registered agent for service
      of process in the. State of Oklahoma, namely: The Corporatio
                                                                       n Company, 1833 South Morgan
      Road, Oklahoma City, Oklahoma 73128. At all times pertin
                                                                     ent, Midstates owned or operated
      one or more disposal wells in the State of Oklahoma, including
                                                                       Lincoln County, which caused or
     contributed to the earthquakes described in this Petition.
                                                                     Midstates is responsible for the
     wastewater disposal injections within approximately 15 miles
                                                                          of the earthquake epicenters
     described in this Petition.

                    Defendant Montclair Energy LLC ("Montclair"). is a forei
                                                                                    gn limited liability
     company organized under the state laws
                                    .  laws of Alabama with a registered agent for service            of
     process in the State of Oklahoma, namely: Jeanine Greene,
                                                                 1800 Canyon Park Circle, No. 405,
     Edmond, Oklahoma 73013. At all times pertinent, Montclair
                                                                       owned or operated one or more
     disposal wells in the State of Oklahoma, including Lincoln Coun
                                                                       ty, which caused or contributed
    to the earthquakes described in this Petition. Mon
                                                    .  tclair is responsible for the wastewater
    disposal injections within approximately 30 miles of the earth
                                                                   quake epicenters described in this
    Petition.

           90      Defendant Oakland Petroleum Operating Company Incor
                                                                                   porated ("Oakland
    Petroleum") is an Oklahoma corporation which maintains its
                                                                 principal place of business in Tulsa,
    Oklahoma, with a registered agent for service of process
                                                               in the State of Oklahoma, namely:
    Richard L. Harris, 1800 SOuth Baltimore, Suite 900, Tulsa
                                                                  , Oklahoma 74104. At all times
    pertinent, Oakland Petroleum owned or operated one or more
                                                                        disposal wells in the State of
    Oklahoma, including Creek County, which caused or contribute
                                                                     d to the earthquakes described in
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 25 of 37



  this Petition. Oakland Petroleum is responsible for the wastewater dispo
                                                                                sal injections within
  approximately 15 miles of the earthquake epicenters described in this Petitio
                                                                                n.
              -   Defendant Orca Operating Company LLC ("Orca") is an Oklahoma corpo
                                                                                                ration
  which maintains its principal place of business, in Oklahoma,
                                                                  with a registered agent for service
 of process in the State of Oklahoma, namely: Orca Resources, LLC,
                                                                            427 S. Boston Avenue,
 Suite 929, Tulsa, Oklahoma 74114. At all times pertinent, Orca owned
                                                                           or operated one or more
 disposal wells in the State of Oklahoma, including Lincoln County, which
                                                                              caused or contributed
 to the earthquakes described in this Petition. Orca is responsible for
                                                                           the wastewater disposal
 injections within approximately 20 miles of the earthquake epicenters descri
                                                                              bed in this Petition.
                  Defendant Petco Petroleum Corporation ("Petco") is an Illinois corporation
                                                                                               with a
 registered agent for service of process in the State of Oklahoma, name
                                                                              ly: The Corporation
 Company, 1833 South Morgan Road, Oklahoma City, Oklahoma 73128
                                                                            . At all times pertinent,
 Petco owned or operated one or more disposal wells in the State of Oklah
                                                                             oma, including Creek
County, which caused or contributed to the earthquakes described
                                                                         in this Petition. Petco is
responsible for the wastewater disposal injections within approximat
                                                                              ely 15 miles of the
earthquake epicenters described in this Petition.

               Defendant .Petro Warrior LLC ("Petro Warrior") is an Oklahoma limite
                                                                                         d liability
company which maintains its principal place of business in Stillw
                                                                         ater, Oklahoma, with a
registered agent for service of process in the State of Oklahoma, namel
                                                                           y: Gary B. Lame, 4599
North Washington, Apt. 371, Stillwater, Oklahoma 74075. At all times
                                                                          pertinent, Petro Warrior
owned or operated one or more disposal wells in the State of Oklah
                                                                         oma, including Linôoln
County, which caused or contributed to the earthquakes described in this
                                                                           Petition. Petro Warrior




                                                25
                    Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 26 of 37
4,




          As responsible for about 3% of the wastewater disposal injections within
                                                                                       approximately 10 miles
           of the earthquake epicenters described in this Petition.

                          Defendant Range Production Company LLC ("Range Production") is a
                                                                                                      Delaware
           corporation with a registered agent for service of process in the State
                                                                                       of Oklahoma, namely:
           CorpOration Service company, 10300 Greenbriar Place, Oklahoma City,
                                                                                      Oklahoma 73159-7653.
           At all times pertinent, Range Production owned or operated one or more
                                                                                         disposal wells in the
           State of Oklahoma, including Noble County, which caused or contributed
                                                                                             to the earthquakes
          described in this Petition. Range Production is responsible for the wastew
                                                                                       ater disposal injections
          within approximately 20 miles of the earthquake epicenters described in
                                                                                     this Petition.
                         Defendant Special Energy Corporation ("Special Energy") is a Texas corpor
                                                                                                  ation,
          with a registered agent for service of-process in the State of Oklahoma,
                                                                                     namely: John F. Special,
          4815 South Perkins Road, Stillwater, Oklahoma 74074. At all times pertin
                                                                                         ent, Special Energy
          owned or operated one or more disposal wells in the State of Oklah
                                                                                     oma, including Payne,
          Pawnee, Logan, and Lincoln Counties, which caused or contributed to the
                                                                                       earthquakes described
          in this Petition. Special Energy is responsible for the wastewater dispos
                                                                                         al injections within
         approximately 20 miles of the earthquake epicenters described in this Petitio
                                                                                        n.
                        Defendant Shields Operating Incorporated ("Shields") is an Arkansas corpor
                                                                                                        ation
         which maintains its principal place of business in Fort Smith, Arkansas,
                                                                                     with a registered agent
         .for service, of process in the State of Oklahoma, namely: John F. Shield
                                                                                     s, 1600 East 19' street,
         Suite 103, Edmond, Oklahoma 73013. At all times pertinent, Shields owned
                                                                                          or operated one or
         more disposal wells in the State of Oklahoma, including Payne COun
                                                                                       ty, which caused or
         contributed to the earthquakes described in this Petition. Shields
     -                                                                               is responsible for the




                                                         26
           Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 27 of 37



  wastewater disposal injections within approximately
                                                                 15 miles of the earthquake epicenters
  described in this Petition.

                  Defendant Tarka Energy LLC ("Tarka Energy") is a Dela
                                                                                  ware limited liability
  company which maintains its principal place of business
                                                                 in 5, Rosier, 19N, :Range 6 of the East
  Meridian, Payne. County, Oklahoma with a registered agen
                                                                  t for service of process in the State of
  Oklahoma, namely: The Corporation Company, 1833
                                                                South Morgan Road, Oklahoma City,
 Oklahoma 7312
            At8.all times pertinent, Tarka Ener
                .                                     gy owned or operated one or more disposal
 wells in the State of Oklahoma, including Pawnee Coun
                                                                ty, which caused or contributed to the
 earthquakes described in this Petition. Tarka Energy
                                                               is responsible for wastewater disposal
 injections within approximately 15 miles of the earthquak
                                                               e epicenters described in this Petition.
                Defendant Territory Resources LLC ('Territory Reso
                                                                  urces") is an Oklahoma
 limited liability company which maintains its principal
                                                         place       of business in Tulsa, Oklahoma,
 with a registered agent for service of process in the
                                                              State of Oklahoma, namely: Crowe &
 Dunlevy, A Professional Corporation; Attention: Jame
                                                          s H. HOIloman, Jr., 324 North Robinson
Avenue, Suite 100, Oklahoma City, Oklahoma 7310
                                                2.                 At all times pertinent, Territory
Resources owned or operated one or more disposal wells
                                                                 in the State of Oklahoma, including
Noble S County, which caused, or contributed to
                                                the earth         quakes described in this Petition.
Territory Resources is responsible for wastewater dispo
                                                              sal injections within approximately 25
miles of the earthquake epicenters described in this petiti
                                                           on.
               Defendant White Star Petroleum LLC ("White Star"
                                                                           ) is an Oklahoma limited
liability company which maintains its principal place
                                                          of business at 30 Northwest 63 Street,
Oklahoma City, Oklahoma 73118 with a registered agen
                                                              t for: service of process in the State of
Oklahoma, namely: The Corporation Company, 1833
                                                              South Morgan Road, Oklahoma City,


                                                27
                  Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 28 of 37
'I




       Oklahoma 73128. At all times pertinent, White Star owned or operated One or more disposal

       wells in, the State of Oklahoma, including Payne County, which caused or contributed to the

       earthquakes described in this Petition. White Star-is responsible for about 82% of the wastewater

      disposal injections within approximately 6 miles of the earthquake epicenters described in this

      Petition.

                      John Does 1 —25 are other Oklahoma oil and gas companies that have engaged in

      injection well operations in and around Payne County, Oklahoma, which have also contributed to

      the earthquakes and resulting damages to Plaintiffs.



                                    III.. JURISDICTION AND VENUE

                      Jurisdiction in this Court is proper. This Court has personal jurisdiction over the

      Defendants as they do substantial business in the State of Oklahoma and, operate wastewater

      disposal wells in or around this judicial district.

                     Venue is proper in .this Court as a substantial part of the events or omissions

     giving rise to the claims set forth in this Petition occurred here.

                     Venue is proper in this Court as the Oklahoma Corporation Commission ("0CC")

     does not have jurisdiction over the property damage claims asserted in this Petition. Ladra v.

     New Dominion, et aL, 2015 OK 53, 353 P.3d 529 (2015).

                                     IV.     FACTUAL ALLEGATIONS

                     In recent years, thousands of earthquakes have occurred • in Oklahoma, including

     •in and around Oklahoma County.

                     In fact, Oklahoma is now one of the most seismically active state in the

     continental United States.
                  Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 29 of 37
it




                106. Since at least 2013, independent scientists, as well as members of the United

      States Geological Survey, the Oklahoma Geological Survey, and the Oklahoma Coiporation

      Commission, have identified as the direct cause of the increased number, frequency, and severity

      of Oklahoma's earthquakes to the injection/disposal of contaminates, hazardous fluids produced

      from oil and gas production, into wastewater disposal wells located in the Arbuckle or lower

      units. This process causes earthquakes; and, indeed, has caused most of the earthquakes shaking

     Oklahoma since at least 2011, including earthquakes with epicenters near and around Oklahoma

     County.

                107.. In fact, the number of earthquakes in Oklahoma has increased more than 300 fold,

     from a maximum of 167 before 2009 to 5,838 in 2015.

                108. As the number of earthquakes has increased, so has their severity. For example,

     prior to 2008, Oklahoma experienced an earthquake of magnitude 3.5 or greater about once

     every 20 years. In 2015 alone, Oklahoma experienced over 220 earthquakes of magnitude 3.5 or

     greater.

                      Although alternative methods for the disposing of contaminates and hazardous

     fluids produced from oil and gas production exist; Defendants continue to dispose/inject said

     fluids into wastewater disposal wells for their own pecuniary benefit. This is still done by

     defendants even though it is well known that there are injection zones available in Oklahoma that

     do not cause earthquakes as a result of fluids disposal and injection.

                      These waste-induced earthquakes have toppled historic towers, caused parts of

     houses to fall and injure people, cracked basements, and shattered nerves, as people fear there

     could be worse to come.




                                                     29
               Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 30 of 37
I



                    On March 28, 2016, and revised on June 17, 2016, the United States Geological

     Survey ("USGS") published a study quantifying these risks. It found that the earthquake risks in

     Oklahoma have risen rapidly as a result of deep disposal of production wastes. Oklahoma

     earthquake risks are now the highest in the nation. Maps included in the report show a broad

     swathe of the State of Oklahoma has a 5 to 12% likelihood of a highly damaging earthquake in

     the next year. Petersen, M.D., Mueller, C.S., Moschetti, M.P., Hoover, S.M., Llenos, A.L.,

     Ellsworth, W.L., Michael, Al., Rubenstein, J.L., McGarr, A.F., and Rukstales, K.S., 2016, 2016

     One-Year Seismic Hazard Forecast for the Central and Eastern United States from Induced and

     Natural Earthquakes: U.S. Geological Survey Open-File Report, 2016-1031,52.

                   On September 1, 2016, these 'scientists' prediction, that a more damaging

    earthquake to Oklahoma was coming, proved to be true.

                   On that day, a magnitude 5.8 earthquake shattered Pawnee, Oklahoma. The

    earthquake's epicenter was located three (3) kilometers west of Cushing, Oklahoma, causing

    damage to Plaintiffs.

                   This was the largest earthquake that had ever hit Oklahoma.

                   All segments of Oklahoma's government, from the Governor to the Director of

    OGS, agree that Pawnee's 5.8 magnitude earthquake was induced by Defendants' wastewater

    disposal operations near and around the epicenter of said earthquake.

                   The 5.8 magnitude earthquake near Pawnee on September 3, 2016, was not a

    naturally occurring earthquake, or an act of God.

                  Then on November 6, 2016, and as predicted by scientists, a magnitude 5.0

    earthquake struck near Cushing, Oklahoma.




                                                   30
                  Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 31 of 37
.4.



                          This earthquake, like so many others, was man made and caused by wastewater

       injection into disposal wells. Further, all segments of Oklahoma's government agree that this

       seismicity was caused by Defendants' wastewater disposal operations near and around the

       ëpicènter of said earthquakes.

                          As a direct and proximate cause of Defendants' conduct, Plaintiffs' personal and

       real property suffered greatly. As mentioned supra All Plaintiffs' damages to the real
                                                                                              and
       personal property were due to the earthquakes caused by Defendants' wastewater disposal

       operations.

                                           V.        CAUSES OF ACTION

                                    COUNT ONE ABSOLUTE LIABILITY
                                                      -




                         Plaintiffs hereby re-allege and incorporate the foregoing paragraphs as if fully set

      forth herein.

               121       As described herein this Petition, Defendants' actions are ultrahazardous activities

      that necessarily involve a risk of serious harm to a person that cannot be eliminated by the

      exercise of the utmost care and is not a matter of common usage.

                         As a direct and proximate result of Defendants' ultrahazardous activities,

      Plaintiffs have suffered damages to their personal and real property, to which Defendants are

      strictly liable.

                         As a direct and proximate result of Defendants' ultrahazardous activities,

      Plaintiffs have suffered damages to their property in the for of-

                                Damage to and loss of property, including damage to land, home; and

                                personal property;

                               Damage and interference with use and enjoyment of property;



                                                          31
               Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 32 of 37



                              Diminution and loss of market value;

                              Economic expenses incurred to protect against earthquakes in the future,

                              including additional structural support and repairs to real property, and

                              premiums for earthquake insurance and related appraisals; and
/

                      V.      Emotional damages.

                                       COUNT TWO NEGLIGENCE
                                                       -




                      Plaintiffs hereby re-allege and incorporate the foregoing paragraphs, as if fully set

     forth herein.

                      Plaintiffs have a right to use their property free from disturbance or diminution of

     value.

                     Defendants are sophisticated business entities with specialized knowledge in oil

    and gas operations and wastewater disposal practices.

                     Defendants owed a duty to Plaintiffs to use ordinary care not to operate or

    maintain their injection wells in such a way to cause or contribute to seismic activity.

    Defendants, experienced in these operations, knew or should have known of the connection

    between wastewater disposal/injection wells and seismic activity, and acted in disregard of these

    facts.

                     Defendants breached their duty to Plaintiffs and the putative Class to use ordinary

    care and not to operate or maintain their injection wells in such a way to cause or contribute to an

    increase in seismic activity.

                     As a direct result of these actions, breach, and fault of the Defendants, Plaintiffs

    and their property have suffered injuries that were foreseeable to the Defendants.




                                                     32
                   Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 33 of 37
4,




               130. Damages suffered by the .Plaintiffs due to the operations, acts and/o
                                                                                            r omissions of
       Defendants include:

                              Damages to and loss of property, including damage to land, home, and

                              personal property;

                              Damage and interference with use and enjoyment of property;

                              Diminution and loss of market value; and

                              Emotional damages.

                                 COUNT THREE GROSS NEGLIGENCE
                                                   -




              131. Plaintiffs hereby re-allege and incorporate the foregoing Paragraphs,
                                                                                           as if fully set
      forth herein.

             132. As alleged herein this Petition, Defendants knew or should have
                                                                                           known of the
      connection between the dThposal of wastewater via disposal/injection
                                                                                wells and a subsequent
      increase in earthquakes.

             133. Defendants' operations constitute a pattern of negligence that cause
                                                                                          d the harm to
     Plaintiffs.

             134. As described above, Defendants' operations, acts, and/or omiss
                                                                                         ions indicate a
     conscious and intentional indifference for the consequence of their
                                                                                acts and/or a reckless
     disregard for the safety of others.

            135. Defendants, sophisticated business entities with decades of exper
                                                                                      ience in oil and
     gas operations, exhibited a want of slight care and diligence in
                                                                         their operations, acts and/or
     omissions by the continued disposal of wastewater via wastewater injecti
                                                                             on wells.
            136.. Damages suffered by the Plaintiffs due to the operations, acts, and/o
                                                                                         r omissions of
     Defendants include:



                                                   33
                Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 34 of 37
I!




                              Damage to and loss of property, including damage to land, home, and

                             personal property;

                             Damage and interference with use and enjoyment of property;

                             Diminution and loss of market value; and

                             Emotional damages.

                                 COUNT FOUR PRIVATE NUISANCE
                                                   -




              1.37. Plaintiffs hereby re-allege and incorporate the foregoing Paragraphs as if fully set

      forth herein.

              138. Plaintiffs possess property rights to their land, homes and businesses.

              139. Defendants by their continuous acts, conduct, and/or omissions as alleged herein

      this Petition, have unlawfully and unreasonably interfered with those rights, privileges, and

      Plaintiffs' use and enjoyment of their property.

             140. As • a result, Plaintiffs have suffered damages to their property, home, and
                                   .




     businesses because of Defendants' creation of a nuisance, .including:

                            Damage to and loss of property including damage to land, home, personal

                            property, and businesses;

                            Damage and interference with use and enjoyment of property;

                            Diminution and loss of market value; and

                            Emotional, damages.       .




                                  COUNT FIVE      -   PUBLIC NUISANCE

             141. Plaintiffs hereby re-allege and incorporate the foregoing Paragraphs as if fully set

     forth herein.




                                                          34
                   Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 35 of 37
     *1
.4




                  142. Plaintiffs have suffered damages and injuries due to earthquakes in and around

          Oklahoma County and Plaintiffs' property.

                  143. As set forth fully above, Defendants' actions and operations have created

          earthquakes which caused ground shaking on Plaintiffs' property of sufficient magnitude to

          cause damage.

                  144. As property owners that have rights to the use and enjoyment of their property,

          Plaintiffs have suffered damages that are different from that of non-property owners.

                  145. A public nuisance is one which affects at the same time an entire community or

          neighborhood, or any considerable number of persons, although the extent of the annoyance or

          damage inflected upon the individuals may be unequal.

                 146. In this case, Plaintiffs have suffered from the public nuisance, the earthquakes,

          and has standing to bring an action for public nuisance, as Plaintiffs have suffered damages that

          are greater and different in kind than persons that do not own property.

                                Damages suffered by the Plaintifib include:

                                Damage to and loss of property, including damage to land, home, personal

                                property, and businesses;

                                Damage and interference with use and enjoyment of property;

                                Diminution and loss of market value; and

                        V.      Emotional damages.

                                            COUNT SIX TRESPASS
                                                            -




                147. Plaintiffs re-allege and incorporate the foregoing Paragraphs as if set forth herein.

                148. Plaintiffs are and have been lawfiully entitled to possession of their property.




                                                         35
          Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 36 of 37



          149. Defendants, without the permission or consent of
                                                                            Plaintiffs and without legal
  right, intentionally engaged in activities that resulted in
                                                                     concussions or vibrations entering
  Plaintiffs' property. Such unauthorized invasion of Plaintiffs'
                                                                      property constitutes a trespass.
         150. Because of the trespasses by Defendants, Plaintiffs,
                                                                               have suffered damages,
  including:

                         '   Damage to and loss of property, including damage to land,
                                                                                         homes,
                             personal property, and businesses.

                             Damage and interference with use and enjoyment of prope
                                                                                        rty;
                             Diminution and loss of market and value; and

                             Emotional damages.



                                      VI.    PUNITIVE DAMAGES
        151. The Defendants' actions, in knowingly causing seism
                                                                           ic activity as result of their
wastewater injection well operations, constitute intentiona
                                                                    l, wanton or reckless disregard for
public or private safety, and are thus subject to a claim for
                                                                  punitive damages, for which Plaintiffs
and the Class seek in an amount sufficient to punish the Defe
                                                                    ndants and to deter them from such
conduct in the future.

                                VII. DEMAND FOR A JURY TRIAL
       152. Plaintiffs respectfully request a jury trial.

                                        PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully pray:

               For ajudgment awarding Plaintiffs judgment;

               Damages for Plaintiffs' claims in an amount in excess of $75,0
                                                                                   00.00;


                                                    ri1
              Case 5:19-cv-00647-PRW Document 1-1 Filed 07/18/19 Page 37 of 37
M




              C.    Punitive Damages;

                    Awarding attorneys' fees, expenses, and
                                                              costs;
                    Pre and post judgment interest; and

                    For all relief to which Plaintiffs maybe enti
                                                                 tled to and which the Court deems
                    proper.:

              RESPECTFULLY SUBMITTED this 19Eh
                                                        day of September, 2018.




                                                           RAN
                                                        Daniel?. Markoff, OEA #14886
                                                        Jeffrey R. Atkins, OBA #15076
                                                        Bria Hanlon, OBA #32412
                                                       ATKINS AND MARKOFF
                                                       9211 Lake Hefner Parkway, Suite 104
                                                       Oklahoma City, OK. 73120
                                                       Tel: 405-607-8757
                                                       Fax: 405-607-8749
                                                       dmarkoffál!atldnsandmarkoff.com
                                                       jatkinsQiatkinspncImarkoflcom
                                                       bhan1on@iatkinsandmarkoff.com


                                                        Richard N. Laminack
                                                        Thomas W. Pirtle
                                                        Bufl'y K. M.artines
          •                                             Russ Brudner
                                                        LAMINACK, PIRTLE & MARTINES, LLP
                                                        5020 Montrose Boulevard, Floor
               •                                       Houston, Texas 77006
                                                       Tel: 713-292-2750
      •                                                Fax: 713-2922755
                                                       ricklA1ym-tiial1aw.corn
                                                       tomp{2Alnm-triallaw.com
                                                       buffvrrnUUpm-triallaw.coni
                                                       russb(Thlprn-triallaw.com

    JURY TRIAL DEMANDED
                                                       ATTORNEYS FOR PLAINTIFF

                                                 37
